 


114 HR 1874 IH: Strengthening Kids' Interest in Learning and Libraries Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1874 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Mr. Grijalva introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the provisions of the Elementary and Secondary Education Act of 1965 regarding school library media specialists, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Strengthening Kids' Interest in Learning and Libraries Act or the SKILLs Act. ISchool library media specialist requirements  101.Authorization of appropriationsSection 1002(b)(4) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6302) is amended by striking 2002 and inserting 2016. 
102.State plans 
(a)Academic standards, academic assessments, and accountabilitySection 1111(b)(8) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(8)) is amended— (1)in subparagraph (D), by striking and after the semicolon; 
(2)by redesignating subparagraph (E) as subparagraph (F); and (3)by inserting after subparagraph (D) the following: 
 
(E)how the State educational agency will meet the goal of ensuring that there is not less than 1 highly qualified school library media specialist in each school receiving funds under this part, as described in section 1119(h)(2); and. (b)Other provisions To support teaching and learningSection 1111(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)) is amended— 
(1)in paragraph (13), by striking and after the semicolon; (2)in paragraph (14), by striking the period and inserting ; and; and 
(3)by inserting after paragraph (14) the following:  (15)the State educational agency will establish a goal of having not less than 1 State-certified school library media specialist in each public school that receives funds under this part.. 
103.Local educational agency plans 
(a)Plan provisionsSection 1112(b)(1)(N) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)(N)) is amended by inserting , including ensuring that there is not less than 1 highly qualified school library media specialist in each school before the semicolon. (b)AssurancesSection 1112(c)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(c)(1)) is amended— 
(1)in subparagraph (N), by striking and after the semicolon; (2)in subparagraph (O), by striking the period and inserting ; and; and 
(3)by inserting after subparagraph (O) the following:  (P)ensure, to the extent feasible, that each school served by the local educational agency and receiving funds under this part employs not less than 1 State-certified school library media specialist.. 
104.Schoolwide programsSection 1114(b)(1)(D) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314(b)(1)(D)) is amended by inserting school library media specialists, after teachers,. 105.Targeted assistance schoolsSection 1115(c)(1)(F) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6315(c)(1)(F)) is amended by inserting school library media specialists, after teachers,. 
106.Qualifications for teachers, paraprofessionals, and school library media specialists 
(a)In generalSection 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319) is amended— (1)in the section heading, by striking teachers and paraprofessionals and inserting teachers, paraprofessionals, and school library media specialists; 
(2)by redesignating subsections (h) through (l) as subsections (i) through (m), respectively; (3)by inserting after subsection (g) the following: 
 
(h)School library media specialists 
(1)Local educational agency requirementEach local educational agency receiving assistance under this part shall ensure, to the extent feasible, that each school that is served by the local educational agency and receives funds under this part employs not less than 1 highly qualified school library media specialist. (2)State goalEach State educational agency receiving assistance under this part shall— 
(A)establish a goal of having not less than 1 highly qualified school library media specialist in each public school that is served by the State educational agency and receives funds under this part; and (B)specify a date by which the State will reach this goal, which date shall be not later than the beginning of the 2016–2017 school year.; and 
(4)in subsection (i) (as redesignated by subsection (a)(2)), by striking and paraprofessionals and inserting , paraprofessionals, and school library and media specialists. (b)Conforming amendmentSection 1119(l) of the Elementary and Secondary Education Act of 1965 (as redesignated by subsection (a)(2)) (20 U.S.C. 6319(l)) is amended by striking subsection (1) and inserting subsection (m). 
107.Improving literacy through school librariesSection 1251 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6383) is amended— (1)in subsection (a), by striking well-trained, professionally certified and inserting highly qualified; 
(2)in subsection (e)(3)— (A)by striking Distribution.—The and inserting the following: 
Distribution.— (A)Geographic distributionThe; and 
(B)by adding at the end the following:  (B)Balance among types of schoolsIn awarding grants under this subsection, the Secretary shall take into consideration whether funding is proportionally distributed among projects serving students in elementary, middle, and high schools.; 
(3)in subsection (f)(2)— (A)in subparagraph (A)— 
(i)by inserting the need for student literacy improvement at all grade levels, before the need for; and (ii)by striking well-trained, professionally certified and inserting highly qualified; 
(4)by striking subparagraph (B) and inserting the following:  (B)a needs assessment of which grade spans are served, ensuring funding is proportionally distributed to serve students in elementary, middle, and high schools;; and 
(5)in subsection (g)— (A)in paragraph (1), by striking the semicolon at the end and inserting 
and reading materials, such as books and materials that— (A)are appropriate for students in all grade levels to be served and for students with special learning needs, including students who are limited English proficient; and 
(B)engage the interest of readers at all reading levels;; and (B)in paragraph (4), by striking professional development described in section 1222(d)(2) and inserting professional development in information literacy instruction that is appropriate for all grades, including the assessment of student literacy needs, the coordination of reading and writing instruction across content areas, and training in literacy strategies in all content areas. 
IIPreparing, teaching, and recruiting high quality teachers, school library media specialists, and principals 
201.Teacher, school library media specialist, and principal training and recruiting fundTitle II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended— (1)in the title heading, by striking High quality teachers and principals and inserting High quality teachers, school library media specialists, and principals; and 
(2)in the part heading, by striking Teacher and principal and inserting Teacher, school library media specialist, and principal. 202.PurposeSection 2101(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601(1)) is amended to read as follows: 
 
(1)increase student academic achievement through strategies such as— (A)improving teacher, school library media specialist, and principal quality; and 
(B)increasing the number of highly qualified teachers in the classroom, highly qualified school library media specialists in the library, and highly qualified principals and assistant principals in schools; and. 203.State applicationsSection 2112(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6612(b)) is amended— 
(1)in paragraph (4), by inserting , school library media specialists, before and principals; and (2)in paragraph (10), by inserting , school library media specialist, before and paraprofessional. 
204.State use of fundsSection 2113(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(c)) is amended— (1)in paragraph (4)— 
(A)in the matter preceding subparagraph (A), by inserting highly qualified school library media specialists, before principals; and (B)in subparagraph (B), by inserting , highly qualified school library media specialists, before and principals; and 
(2)in paragraph (6), by striking teachers and principals each place the term appears and inserting teachers, school library media specialists, and principals. 205.Local uses of fundsSection 2123(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6623(a)) is amended by inserting after paragraph (8) the following: 
 
(9) 
(A)Developing and implementing strategies to assist in recruiting and retaining highly qualified school library media specialists. (B)Providing appropriate professional development for such specialists, particularly related to skills necessary to assist students to improve the students' academic achievement, including skills related to information literacy.. 
IIIGeneral Provisions 
301.DefinitionsSection 9101(23) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(23)) is amended— (1)in subparagraph (B)(ii)(II), by striking and after the semicolon; 
(2)in subparagraph (C)(ii)(VII), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(D)when used with respect to a school library media specialist employed in an elementary school or secondary school in a State, means that the school library media specialist— (i)holds at least a bachelor's degree; 
(ii)has obtained full State certification as a school library media specialist or passed the State teacher licensing examination, with State certification in library media, in such State, except that when used with respect to any school library media specialist teaching in a public charter school, the term means that the school library media specialist meets the requirements set forth in the State's public charter school law; and (iii)has not had certification or licensure requirements waived on an emergency, temporary, or provisional basis.. 
302.Conforming amendments 
(a)Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 note) is amended— (1)by striking the item relating to section 1119 and inserting the following: 
 
 
Sec. 1119. Qualifications for teachers, paraprofessionals, and school library media specialists.;  
(2)by striking the item relating to title II and inserting the following:   Title II—Preparing, training, and recruiting high quality teachers, school library media specialists, and principals; and (3)by striking the item relating to part A of title II and inserting the following: 
 
 
Part A—Teacher, School Library Media Specialist, and Principal Training and Recruiting Fund. 
 
